EXHIBIT SECOND AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP OF EPE UNIT II, L.P. Dated as of July 1, This Second Amendment (this “Amendment”) to the Agreement of Limited Partnership dated as of December 5, 2006 (as previously amended, the “Partnership Agreement”) of EPE Unit II, L.P., a Delaware limited partnership (the “Partnership”), is made and entered into effective as of July 1, 2008, pursuant to the terms of the Partnership Agreement and in accordance with Section 12.05 thereof. Section 1. AMENDMENTS. (a) Section1.01.
